DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

2.	Claims 1 is pending.

Priority
3.	No Priority under 35 U.S.C. § 119(a)-(d) or (f) has been claimed.

Claim Rejections - 35 USC § 101 and 112
4.	No rejections under 35 U.S.C. 101 or 112 is deemed warranted.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over issued to Baker et al., US 11,206,516.
Baker discloses, e.g. Figs. 1-5 and related text, an end-user device, e.g. 10, first and second network, e.g. claims 1, 15, one or more actions a service plan, i.e. policy, and one or more actions.
Baker does not specifically disclose the term memory.  Official Notice is taken that memory in a network system used with a user device has been common knowledge in the network telephone device art.  To have provided such a notification message for Baker’s device would have been obvious to one of ordinary skill in the art in view of this common knowledge.  The motivation for doing such would be to have a network system incorporating memory using an end-user device associated therewith receive a common knowledge message.  It is noted that Applicants intended use language, e.g. configured to store a service offer” is not positively recited and need not be affirmatively addressed.

7.	Further pertinent references of interest are noted on the attached PTO-892.

8.	Applicant’s seven (7) Information Disclosure Statements (IDS’s) submitted February 9, 2021 and July 28, 2021 have been reviewed.  Note the attached IDS’s.  It is noted that US 8,510,804 cited therein appears to meet Applicants claim language.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JOSEPH RUDY whose telephone number is (571)272-6789.  The examiner can normally be reached on Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789